Citation Nr: 1760706	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-29 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for traumatic brain injury (TBI) with epilepsy and headaches, previously seperately claimed as epilepsy and headaches.

2.  Entitlement to service connection for TBI, to include epilepsy and headaches.  

3.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another.


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1967 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned at a June 2017 Board videoconference hearing.  A copy of the transcript is of record.  

While the RO did not characterize the Veteran's claim as one that required new and material evidence, the Veteran is claiming that the residuals of the TBI are epilepsy and headaches, which, as will be explained below, are disabilities that the Veteran has previously claimed, and had final decisions issued on.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The issue of a 38 U.S.C. § 1151 claim has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issues of entitlement to service connection for TBI, and aid and attendance addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a July 2012 decision, the Board denied the Veteran's claim for entitlement to reopen a claim for service connection for epilepsy.  The decision is final.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the July 2012 Board decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for TBI, previously claimed as epilepsy.


CONCLUSIONS OF LAW

1.  The July 2012 Board decision that denied the Veteran's appeal for reopening a claim of entitlement to service connection for epilepsy is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2012). 

2.  New and material evidence having been received, the claim for service connection for TBI previously claimed as epilepsy is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Final decisions may only be reopened on the basis of new and material evidence. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's current claim for entitlement to service connection is based upon the same factual basis as the claim for entitlement to service connection which was denied in the July 2012 Board decision.  In May 2013, the Veteran filed a claim asserting entitlement to service connection for TBI; however he is claiming that the residuals of the TBI are epilepsy and headaches.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Veteran appealed the RO's decision denying benefits and the Board then denied the appeal by way of a July 2012 Board decision.  There is no indication that the Board's determination was appealed to the Court of Appeals for Veterans Claims or that the Veteran filed a motion for reconsideration, to vacate, or to revise the Board decision on the basis of clear and unmistakable error.  As a result, the Board's decision is final.

Since the final decision, evidence submitted includes the June 2017 hearing testimony regarding the Veteran's claimed in-service trauma, and the June 2017 nexus opinion from Dr. E. U.  Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the July 2012 Board decision and June 1977 RO decision and could not have been considered by prior decision makers.  Moreover, it is material as these records address a new theory of entitlement, and a possible nexus, an element of service connection that was previously unsubstantiated. 

New and material evidence having been received, reopening of the claim of service connection for TBI, previously claimed as epilepsy and headaches is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for TBI with epilepsy and headaches, is reopened.


REMAND

First, although the Social Security Administration (SSA) reported that the Veteran's social security records were not available, the Veteran stated in June 2016 that his SSA records had sent to the VA regional office in Jackson, Mississippi by his congressman.  These records do not appear to be associated with the claims file and should be obtained upon remand.

Next, the Veteran testified at his June 2017 hearing that he was subject to fire fights, bomb blasts, mortar rounds, grenade blasts, artillery, and air strikes in service and that after several of these incidents he would feel disoriented or "out of it."  The Veteran and his family also testified that he suffered seizures as a child but grew out of them by the age of five.  

The Veteran also submitted a private opinion in June 2017 from Dr. E.U. noting that if the onset of the Veteran's seizures was 1972 and the Veteran experienced a close head injury in service that it would be as likely as not that he has post-traumatic epilepsy; however there is no available documentation to support the history of blast injury or the onset date of epilepsy. 

Given that Veteran testified at his hearing that he had seizures as a child and the Veteran's family also submitted statements in November 2004 stating that the Veteran experienced headaches and dizziness as a child, it appear that the Veteran's epilepsy may be congenital in nature or pre-existed service, although it was not noted upon entry into service.   

The Board finds that a new examination is warranted to discuss the Veteran's claimed TBI and whether the Veteran's claimed resulting epilepsy is a congenital defect or disease.  A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2017).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See 38 U.S.C. §§ 1110, 1111 (2012); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Accordingly, further medical inquiry in this case is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Last, the Veteran's claim for aid and attendance is also intertwined with his claim for TBI as the Veteran claims his need for aid and attendance is based on his seizures.  See 38 C.F.R. § 3.3; Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim of entitlement aid and attendance until the issue of entitlement to service connection for TBI is resolved.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Inquire with the Veteran or the Social Security Administration (SSA) whether the Veteran is in receipt of SSA disability benefits, and if so, please obtain such records.  If any identified records are not obtainable (or none exist), the Veteran and his attorney should be notified and the record clearly documented.

2.  Schedule the Veteran for appropriate VA medical examination for his claimed TBI with epilepsy and headaches.  The claims file must be provided to the examiner for review and the examiner must note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

a)  Identify whether the Veteran has traumatic brain injury.   

(b)  Explain whether the Veteran's epilepsy, which has been noted in treatment records, is a congenital defect or disease.  Note: a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion. 

(i)  If the epilepsy is a congenital defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability.  Please provide a complete explanation for the opinion. 

(ii)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  Please provide a complete explanation for the opinion. 

(iii)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing disease was not aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion. 

c)  For epilepsy that is NOT congenital or any other traumatic brain injury residuals including headaches, please address whether any disability in this regard at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.

The examiner should address the June 2017 opinion from Dr. E.U., as well as any studies submitted by the Veteran regarding post-traumatic seizures.  

3.  After the above is complete, readjudicate the Veteran's claims, including the claim for aid and attendance.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


